United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Fresno, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1511
Issued: March 2, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 23, 2014 appellant filed a timely appeal from a June 4, 2014 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant has established a recurrence of disability from June 22 to
August 23, 2013.
FACTUAL HISTORY
On June 26, 2007 appellant, then a 42-year-old letter carrier, filed a traumatic injury
claim (Form CA-1) alleging that he sustained injuries in a motor vehicle accident on June 21,
1

5 U.S.C. § 8101 et seq.

2

Appellant had requested oral argument and the Board issued an order denying the request on February 3, 2015.

2007 while on the performance of duty. OWCP has accepted the following conditions: abrasion
of multiple sites, contusion of left knee, sprain of right hand, closed dislocation of left thumb,
right shoulder rotator cuff tear, right shoulder impingement, right biceps rupture, cervical strain,
cervical radiculopathy, aggravation of cervical degenerative disc disease, and herniated cervical
disc. Appellant worked intermittently and received compensation for total disability on the
periodic rolls commencing November 21, 2010.3
In a report dated March 22, 2011, Dr. Ali Najafi, a Board-certified orthopedic surgeon,
indicated that appellant underwent cervical surgery. The procedure included a cervical
discectomy with partial corpectomy at C5-7, and arthrodesis interbody at C5-7. In a report dated
August 2, 2012, Dr. Najafi provided brief results on examination and diagnosed postoperative
cervical fusion. In a note dated December 18, 2012, Dr. Najafi indicated that appellant should
lift no more than 35 pounds.
OWCP referred appellant for a second opinion examination by Dr. Mojinder Nijjar, a
Board-certified orthopedic surgeon. In a report dated January 31, 2013, Dr. Nijjar provided a
history and results on examination. He opined that appellant could return to his regular full-time
job. As to a 35-pound lifting restriction, Dr. Nijjar stated that appellant had good range of
motion and the lifting restriction was not appropriate.
The employing establishment offered appellant a modified position that included a 35pound lifting restriction.4 Appellant accepted the position and began working on June 15, 2013.
On June 25, 2013 appellant filed a claim for a recurrence of disability commencing
June 21, 2013. In a note dated June 24, 2013, Dr. Najafi reported that appellant was disabled
from June 22 to July 6, 2013. The note stated that appellant was last seen on May 6, 2013. In a
report dated June 28, 2013, Dr. Amarjit Mangat, a preventative medicine specialist, indicated
that appellant stated that he was seen by Dr. Najafi on June 24, 2013 and found to be totally
disabled. He provided results on examination and stated that neck range of motion was about 50
percent. Dr. Mangat diagnosed chronic neck pain and cervical degenerative disc disease.
By letter dated July 26, 2013, OWCP requested that appellant submit additional medical
evidence. It indicated that he should submit a report discussing objective findings and an
explanation as to disability.
In a report dated August 1, 2013, Dr. Najafi stated that appellant had been seen on May 6,
2013, with complaints of worsening neck pain and upper extremity pain compared to the year
prior. He indicated that appellant was seen on June 24, 2013 with complaints of severe neck
pain and right arm pain. According to Dr. Najafi, appellant “stated he experienced severe neck
pain while delivering mail on June 22, 2013 due to the vibration from walking on his route. At
that time, I pulled him off of work until his next office visit on July 9, 2013.” He stated that
3

OWCP issued a schedule award decision dated December 7, 2009 for a three percent right arm permanent
impairment, and a March 24, 2010 decision finding a five percent permanent impairment to the left arm.
4

A vocational rehabilitation counselor stated in a June 5, 2013 report that Dr. Nijjar had imposed a 35-pound
lifting restriction and the job offer should reflect the restriction.

2

appellant continued to have worsening upper neck pain, and the most recent magnetic resonance
imaging (MRI) scan had shown cervical degenerative changes.5 Dr. Najafi recommended that
appellant remain off work until September 9, 2013.
By decision dated September 5, 2013, OWCP denied the claim for a recurrence of
disability commencing June 22, 2013. It found the medical evidence insufficient to establish the
claim.
Appellant requested a hearing before an OWCP hearing representative, which was held
on March 18, 2014. In a report dated March 14, 2014, Dr. Rasheed Amireh, a Board-certified
anesthesiologist, provided results on examination and recommended cervical facet joint
injections.
By decision dated June 4, 2014, the hearing representative affirmed the September 5,
2013 decision. She found that the medical evidence was insufficient to establish the claimed
recurrence of disability commencing June 22, 2013.
LEGAL PRECEDENT
An employee who claims a recurrence of disability due to an accepted employment-related
injury has the burden of establishing by the weight of the substantial, reliable, and probative
evidence that the disability for which he or she claims compensation is causally related to the
accepted injury.6 OWCP’s procedure manual discusses the evidence necessary if recurrent
disability for work is alleged within 90 days of return to duty. It is noted that the focus is on
disability rather than causal relationship of the accepted condition to the work injury.7
The Board has held that if recurrent disability for work is claimed within 90 days or less
from the first return to duty, the attending physician should describe the duties which the
employee cannot perform and the demonstrated objective medical findings that form the basis
for the renewed disability for work.8 When a physician’s statements regarding an employee’s
ability to work consists only of repetition of the employee’s complaints that he or she hurt too
much to work, without objective findings of disability being shown, the physician has not
presented a medical opinion on the issue of disability or a basis for payment of compensation.9
ANALYSIS
In the present case, appellant had returned to a light-duty job offered by the employing
establishment on June 15, 2013 and claimed a recurrence of disability as of June 22, 2013. As
noted above, when the claim for a recurrence is within 90 days of a return to work, the focus is
5

The record indicated that appellant had a cervical MRI scan on June 3, 2013.

6

Robert H. St. Onge, 43 ECAB 1169 (1992); Dennis J. Lasanen, 43 ECAB 549 (1992).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.5 (June 2013).

8

See G.P., Docket No. 14-1150 (issued September 15, 2014); R.C., Docket No. 14-201 (issued May 8, 2014).

9

See S.E., Docket No. 14-1125 (issued October 1, 2014).

3

on disability, rather than whether appellant continued to have an employment-related condition.
But as to disability, the medical evidence must provide a description of the job duties appellant
cannot perform and the objective findings that support disability. In addition, the disability must
be related to an accepted employment-related condition.
Attending physician Dr. Najafi indicated that he treated appellant on June 24, 2013, but
the record does not contain a report of that date with physical examination findings or other
relevant evidence. In an August 1, 2013 report, he states that he saw appellant on June 24, 2013
with increased neck and arm pain. A complaint of too much pain to work without more support
does not establish a recurrence of disability. Dr. Najafi did not provide a discussion of objective
medical findings on June 24, 2013 or refer to appellant’s job duties to explain why he felt
appellant could not perform the light-duty job. He noted a June 3, 2013 MRI scan, without
discussing how this related to appellant’s alleged total disability commencing June 22, 2013.
Dr. Mangat treated appellant on June 28, 2013. He noted that appellant reported that he
had seen Dr. Najafi and been found to be disabled, without providing his own opinion as to
disability. Dr. Mangat noted decreased neck range of motion, but he did not discuss appellant’s
job duties or provide an opinion that he was disabled for the light-duty job.
The Board finds the medical evidence in this case insufficient to meet appellant’s burden
of proof to establish a recurrence of disability. Focusing on the issue of disability, the evidence
does not contain an opinion supported by objective findings and discussing specific job duties,
establishing a recurrence of disability commencing June 22, 2013.
On appeal, appellant argues that OWCP failed to properly consider the medical evidence.
The Board has considered the medical evidence of record as of June 4, 2014. For the reasons
noted above, the Board finds that appellant did not meet his burden of proof. Appellant may
submit new evidence or argument with a written request for reconsideration to OWCP within one
year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. §§ 10.605 through
10.607.
CONCLUSION
The Board finds that appellant has not established a recurrence of disability from June 22
to August 23, 2013.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 4, 2014 is affirmed.
Issued: March 2, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

